 



Exhibit 10.4

 



Execution Copy



 

 

AGREEMENT OF SALE

 

between

 

THE INDUSTRIAL DEVELOPMENT BOARD
OF THE CITY OF HOOVER (ALABAMA)
as Issuer

 

and

 

UNITED STATES STEEL CORPORATION

 

$275,000,000
The Industrial Development Board of the City of Hoover
Environmental Improvement Revenue Bonds, Series 2019
(United States Steel Corporation Project)
 

Dated as of October 1, 2019

 

 

 



 

 

 



Table of Contents



 



   

Page

  ARTICLE I     DEFINITIONS         Section 1.01. Use of Defined Terms 2 Section
1.02. Definitions 2 Section 1.03. Interpretation 5 Section 1.04. Captions and
Headings 5         ARTICLE II     REPRESENTATIONS         Section 2.01.
Representations and Covenants of Issuer 5 Section 2.02. Representations and
Covenants of Company 6         ARTICLE III     ISSUANCE OF BONDS; COMPLETION OF
PROJECT FACILITIES; Sale of Project FACILITIES         Section 3.01. Issuance of
Bonds 7 Section 3.02. Completion of Project Facilities 7 Section 3.03. Use of
Proceeds 7 Section 3.04. Investment of Fund Moneys 8 Section 3.05. Purchase and
Sale of Project Facilities 8 Section 3.06. Issuer’s Fees 10         ARTICLE IV  
  PAYMENT PROVISIONS         Section 4.01. Installment Payments 10 Section 4.02.
Additional Payments 10 Section 4.03. Deposit of Moneys in Bond Fund; Moneys for
Purchase and Redemption 11 Section 4.04. Obligations Unconditional 11 Section
4.05. Assignment by Company 11 Section 4.06. Assignment by Issuer 12 Section
4.07. Limitation of Issuer’s Liability 12         ARTICLE V     ADDITIONAL
AGREEMENTS AND COVENANTS         Section 5.01. Lease, Sale or Grant of Use by
Company 12 Section 5.02. Indemnification of Issuer and Trustee 13

 



 

 

 

Section 5.03. Company Not to Adversely Affect Exclusion from Gross Income of
Interest on Bonds 14 Section 5.04. Company to Maintain its Existence; Mergers or
Consolidations 15 Section 5.05. Reports and Audits 15 Section 5.06. Insurance 15
        ARTICLE VI     OPTIONS; PREPAYMENT OF INSTALLMENT PAYMENTS        
Section 6.01. Options to Terminate 16 Section 6.02. Optional and Extraordinary
Optional Redemption; Option to Prepay Installment Payments under Indenture 16
Section 6.03. Mandatory Prepayment of Installment Payments 16 Section 6.04.
Actions by Issuer 16 Section 6.05. Release of Indenture in Event of Prepayment
of Installment Payments 16         ARTICLE VII     EVENTS OF DEFAULT AND
REMEDIES         Section 7.01. Events of Default 17 Section 7.02. Remedies on
Default 17 Section 7.03. No Remedy Exclusive 18 Section 7.04. Agreement to Pay
Fees and Expenses 18 Section 7.05. No Waiver 18 Section 7.06. Notice of Default
18         ARTICLE VIII     MISCELLANEOUS         Section 8.01. Term of
Agreement 18 Section 8.02. Amounts Remaining in Funds 19 Section 8.03. Notices
19 Section 8.04. Extent of Covenants of Issuer; No Personal Liability 19 Section
8.05. Binding Effect 19 Section 8.06. Amendments and Supplements 19 Section
8.07. Execution Counterparts 19 Section 8.08. Severability 20 Section 8.09.
Governing Law 20 Section 8.10. Further Assurances and Corrective Instruments 20
Section 8.11. Issuer and Company Representatives 20 Section 8.12. Immunity of
Incorporators, Stockholders, Officers and Directors 20 Section 8.13. Section
Headings 20 Section 8.14. Concerning the Trustee 20       EXHIBIT A PROJECT
FACILITIES   EXHIBIT B FORM OF DISBURSEMENT REQUEST   EXHIBIT C FORM OF
COMPLETION CERTIFICATE  



 



ii

 



 

AGREEMENT OF SALE

 

THIS AGREEMENT OF SALE (this “Agreement”) made and entered into as of October 1,
2019, by and between THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF HOOVER
(ALABAMA) (the “Issuer”), a public corporation created and existing under the
laws of the State of Alabama (the “State”), acting through its duly elected
board, duly organized and validly existing under and by virtue of Act No. 648
enacted at the 1949 Regular Session of the Legislature of Alabama (Code of
Alabama 1975 § 11-54-80, et seq., as amended) (the “Act”), and UNITED STATES
STEEL CORPORATION, a corporation duly organized and existing under and pursuant
to the laws of the State of Delaware, and duly qualified to own property and
transact business in the State (the “Company”), under the following
circumstances summarized in the following recitals (capitalized terms used
herein and not defined in the recitals have the meanings set forth in Article I
hereof or elsewhere in this Agreement):

 

W I T N E S S E T H:

 

WHEREAS, by virtue of the Act and pursuant to its corporate authorization, the
Issuer is authorized to enter into this Agreement and to do or cause to be done
all the acts and things herein or in the Indenture, as defined herein, provided
or required to be done by it, to issue the Bonds, as defined herein, and to
apply the proceeds of the sale of such Bonds to finance or refinance the
acquisition, construction, equipping and installation of certain Project
Facilities consisting of solid waste disposal facilities constituting pollution
control facilities under the Act and described in Exhibit A hereto, as Exhibit A
may be amended as provided in Section 11.01 of the hereinafter defined
Indenture; and

 

WHEREAS, in order to provide funds necessary to finance or refinance the Project
Facilities, the Issuer has determined, at the request of the Company, to issue
and sell its Environmental Improvement Revenue Bonds, Series 2019 (United States
Steel Corporation Project), in the aggregate principal amount of $275,000,000
(the “Bonds”), under the Trust Indenture (the “Indenture”) dated as of
October 1, 2019, between the Issuer and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”), for the purposes described therein
and herein and has determined to enter into this Agreement and to secure the
Bonds by the pledge and assignment of Installment Payments to be made by the
Company hereunder; and

 

WHEREAS, the Company also has agreed under this Agreement to pay, or cause to be
paid, when due certain expenses and other costs incurred by the Issuer and the
Trustee in connection with this Agreement and the issuance of the Bonds; and

 

WHEREAS, the Bonds are special, limited obligations of the Issuer payable solely
from the Pledged Receipts, as defined in the Indenture, and neither the
principal of the Bonds, nor the interest accruing thereon, shall ever constitute
a charge against the general credit of the Issuer or an indebtedness of the City
of Hoover, Alabama (the “City”), Jefferson County, Alabama (the “County”), the
State or any political subdivision thereof within the meaning of any State
constitutional or statutory provision nor constitute or give rise to a pecuniary
liability of the City, the County or the State or a charge against their general
credit or taxing powers; and

 





 

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Bonds, when executed and delivered by the Issuer, the legal, valid and
binding limited obligations of the Issuer in accordance with the terms thereof.

 

NOW, THEREFORE, for and in consideration of the premises, the respective
representations and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto, recognizing that under the Act this Agreement
shall not in any way obligate the State or any agency or political subdivision
thereof, including, without limitation, the Issuer, to raise any money by
taxation or use other public moneys for any purpose in relation to the Project
Facilities and that neither the City, the County, the State nor any agency or
political subdivision thereof, including, without limitation, the Issuer, shall
pay or promise to pay any debt or meet any financial obligation to any Person at
any time in relation to the Project Facilities, except from moneys received or
to be received under the provisions of this Agreement or derived from the
exercise of the rights of the Issuer hereunder, agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Use of Defined Terms. In addition to the words and terms defined
elsewhere in this Agreement, or by reference to another document, the words and
terms set forth in Section 1.02 shall have the meanings set forth therein unless
the content or use clearly indicates another meaning or intent. In addition, all
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Section 1.02. Definitions. The following terms shall have the following
meanings:

 

“Act” means Act No. 648 enacted at the 1949 Regular Session of the Legislature
of Alabama, as amended. The Act is codified as Code of Alabama, 1975, Title 11,
Chapter 54, Article 4.

 

“Additional Payments” means payments due hereunder in addition to the
Installment Payments.

 

“Agreement” means this Agreement of Sale as amended or supplemented from time to
time.

 

“Bond Purchase Agreement” means the Bond Purchase Agreement among the Company,
the Issuer and the Underwriter with respect to the Bonds.

 

“Bonds” has the meaning set forth in the recitals to this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
the regulations (whether proposed, temporary or final) under that Code or the
statutory predecessor of that Code, and any amendments of, or successor
provisions to, the foregoing and any official rulings, announcements, notices,
procedures and judicial determinations regarding any of the foregoing, all as
and to the extent applicable. Unless otherwise indicated, reference to a Section
of the Code means that Section of the Code, including such applicable
regulations, rulings, announcements, notices, procedures and determinations
pertinent to that Section of the Code.

 

2

 



 

“Completion Certificate” means a certificate in substantially the form attached
hereto as Exhibit C.

 

“Event of Default” means any of the events described as an Event of Default in
Section 7.01.

 

“Indenture” means the Trust Indenture dated as of even date with this Agreement,
between the Issuer and the Trustee, as amended or supplemented from time to
time.

 

“Installment Payments” means the amounts required to be paid by the Company to
the Trustee on behalf of the Issuer as described in, and pursuant to,
Section 4.01 on each date on which payment of principal of or interest on the
Bonds is due, as installments for the purchase price of the Project Facilities,
sufficient to enable the Trustee to make such payment in full.

 

“Issuer” means The Industrial Development Board of the City of Hoover (Alabama),
a public corporation duly organized and existing under the laws of the State of
Alabama, particularly the Act.

 

“Notice Address” means:

 

(a)           As to the Issuer:

 

The Industrial Development Board of the City of Hoover

Hoover City Hall

100 Municipal Lane

Hoover, AL 35216

Attention: City Clerk

Email: wendy.dickerson@hoover.alabama.gov

Facsimile No.: (205) 444-7572

 

With a copy to:

 

Phillip D. Corley, Jr.

Wallace, Jordan, Ratliff & Brandt, LLC

800 Shades Creek Parkway, Suite 400

Homewood, AL 35209

Email: pcorley@wallacejordan.com

Telephone: (205) 874-0335

 



3

 

 

(b)           As to the Company:

 

United States Steel Corporation
600 Grant Street, 61st Floor
Pittsburgh, PA 15219-2800
Attention: Treasurer & Chief Risk Officer
Facsimile No.: (412) 433-1167

 

With a copy to the Company at:

 

United States Steel Corporation
600 Grant Street, Room 1874
Pittsburgh, PA 15219-2800
Attention: Manager – Corporate Finance
Facsimile No.: (412) 433-2222

 

(c)           As to the Trustee:

 

The Bank of New York Mellon Trust Company, N.A.
500 Ross Street, 12th Floor
Pittsburgh, PA 15262
Attention: Corporate Trust Administration
Facsimile No.: (412) 236-0870

 

or such additional or different address, notice of which is given under
Section 8.03.

 

“Permitted Encumbrances” means as of any particular time, (i) liens for taxes
not then delinquent, (ii) liens created by this Agreement and the Indenture,
(iii) utility, access and other easements and rights of way, restrictions and
exceptions that, in the opinion of the Company, will not materially interfere
with or impair the Project Facilities or the operation thereof, (iv) any
mechanic's, laborer's, materialman's, supplier's or vendor's lien or right in
respect thereof if payment, not yet due and payable, is being contested in good
faith or if such lien or right does not materially adversely affect the
operation of the Project Facilities, (v) defects, irregularities, encumbrances,
easements, rights of way and clouds on title (including zoning and other similar
restrictions and regulations) which do not, in the opinion of the Company,
materially impair the Project Facilities, and (vi) intercompany transfers.

 

“Person” (or words importing persons) means any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Project Facilities” means the solid waste disposal facilities constituting
pollution control facilities under the Act financed with the proceeds of the
sale of the Bonds, as more fully described in Exhibit A, as Exhibit A may be
amended as provided in Section 11.01 of the Indenture.

 

“Tax Regulatory Agreement” means the Tax Regulatory Agreement in respect of the
Bonds, dated as of the date of delivery of the Bonds, and any permitted
amendments or supplements thereto.

 



4

 

 

“Underwriter” means Morgan Stanley & Co. LLC, on behalf of itself and as
representative of a group of underwriters.

 

All other terms used in this Agreement that are defined in the Indenture have
the same meanings assigned to them in the Indenture unless the context clearly
requires otherwise.

 

Section 1.03. Interpretation. Unless the context clearly indicates otherwise,
the capitalized terms defined in this Article I and in the Indenture shall, for
all purposes of this Agreement and all agreements supplemental hereto, have the
meanings hereby ascribed to them. Such terms, together with all other provisions
of this Agreement, shall be read and understood in a manner consistent with the
provisions of the Act. Words or phrases importing the masculine gender shall be
read and understood to include the feminine and neuter genders and those
importing number shall include singular or plural, both as appropriate to the
context.

 

Any reference herein to the Issuer, to its board or to officers thereof,
includes entities or officials succeeding to their respective functions, duties
or responsibilities pursuant to or by operation of law or lawfully performing
their functions.

 

Any reference to a section, provision or chapter of the laws of the State or to
any statute of the United States of America includes that section, provision or
chapter or statute as amended, modified, revised, supplemented or superseded
from time to time; provided, that no such amendment, modification or similar
change shall apply solely by reason of this provision, if it constitutes in any
way an impairment of the rights or obligations of the Issuer, the Bondholders,
the Trustee or the Company under this Agreement.

 

Section 1.04. Captions and Headings. The captions and headings in this Agreement
are solely for convenience of reference and in no way define, limit or describe
the scope or intent of any articles, sections, subsections, paragraphs,
subparagraphs or clauses hereof.

 

ARTICLE II

REPRESENTATIONS

 

Section 2.01. Representations and Covenants of Issuer. The Issuer represents
that (a) it is a public corporation of the State duly organized and validly
existing under the Constitution and laws of the State, including the Act; (b) it
has duly accomplished all conditions necessary to be accomplished by it prior to
the issuance and delivery of the Bonds and the execution and delivery of this
Agreement, the Indenture and the Tax Regulatory Agreement; (c) after reasonable
inquiry, it has no knowledge that it is in violation of or in conflict with any
provisions of the laws of the State which would impair its ability to carry out
its obligations contained in this Agreement, the Indenture or the Tax Regulatory
Agreement; (d) based upon information that the Project Facilities are located
within 25 miles of the corporate limits of the City and are not within the
corporate limits or police jurisdiction of any other city or town of the State
and as to the intended use of the Project Facilities submitted by the Company to
the Issuer, it is empowered to enter into the transactions contemplated by this
Agreement, the Indenture and the Tax Regulatory Agreement; (e) it has duly
authorized the execution, delivery and performance of this Agreement, the
Indenture and the Tax Regulatory Agreement; (f) to the best of its knowledge and
belief, based upon the State volume cap application submitted by the Company,
and other representations made, information presented and testimony given by the
Company, without independent verification by the Issuer, the Bonds will further
the public purposes of the Act and of the Issuer; (g) it will do all things in
its power in order to maintain its existence or assure the assumption of its
obligations under this Agreement, the Indenture and the Tax Regulatory Agreement
by any successor public body; and (h) portions of the City are located within
the County.

 



5

 

 

Section 2.02. Representations and Covenants of Company. The Company represents
and covenants that:

 

(a)       It is a corporation duly organized and existing under and pursuant to
the laws of the State of Delaware. The Company is qualified to do business in
the State.

 

(b)       It has full power and authority to execute, deliver and perform its
obligations under this Agreement, the Tax Regulatory Agreement and the Bond
Purchase Agreement and to enter into and carry out the transactions contemplated
by those documents; such execution, delivery and performance does not, and will
not, violate any provision of law applicable to the Company or the Company’s
articles of incorporation, code of regulations, bylaws or other corporate
charter or similar instrument each as may be amended, and does not, and will
not, conflict with or result in a default under any agreement or instrument to
which the Company is a party or by which it is bound; this Agreement and the Tax
Regulatory Agreement have, by proper action, been duly authorized, executed and
delivered by the Company and all steps necessary have been taken to constitute
this Agreement and the Tax Regulatory Agreement legal, valid and binding
obligations of the Company.

 

(c)       No approval, consent or other action by, or filing with, any
governmental authority or agency is required to be obtained or accomplished by
the Company in connection with this Agreement or the Tax Regulatory Agreement
that has not been obtained or accomplished, or will not be obtained or
accomplished by the date of issuance of the Bonds, the failure of which will not
have a materially adverse effect on the Company’s ability to execute, deliver
and perform this Agreement or the Tax Regulatory Agreement or the transactions
contemplated herein or therein.

 

(d)       Each of the Project Facilities will, at the time it is placed in
service, be a “pollution control facility” under the Act.

 

(e)       Each one and all of the representations and warranties of the Company
contained in the Tax Regulatory Agreement, as executed and delivered
simultaneously with this Agreement, are true and correct.

 

(f)        No part of the Project Facilities shall be located (i) more than 25
miles from the corporate limits of the City; (ii) within the corporate limits or
within the police jurisdiction of any city or town in the State; and (iii) in
any county within the State other than the County.

 



6

 

 

(g)       The Company will comply with the applicable requirements of
Rule 15c2-12 as promulgated by the Securities and Exchange Commission and
recognizes that the Issuer is not an “obligated person” within the meaning of
Rule 15c2-12.

 

ARTICLE III

ISSUANCE OF BONDS; COMPLETION OF
PROJECT FACILITIES; Sale of Project FACILITIES

 

Section 3.01. Issuance of Bonds. To provide funds to finance or refinance the
costs of the acquisition, construction, equipping and installation of the
Project Facilities, upon satisfaction of the conditions set forth herein and in
the Bond Resolution, the Issuer will issue, sell and deliver the Bonds. The
Bonds will be issued in accordance with and pursuant to the Indenture in the
aggregate principal amount, will bear interest at the rate or rates, will mature
and will be subject to redemption as set forth therein. The Company hereby
approves the terms and conditions of the Indenture, and the Bonds, and the terms
and conditions under which the Bonds will be issued, sold and delivered.

 

Section 3.02. Completion of Project Facilities. The Company represents that the
acquisition, construction, equipping and installation of the Project Facilities
will be completed and that the proceeds of the Bonds, including any investment
thereof, will be expended in accordance with the provisions of all bond
authorizations, security and tax regulatory agreements and certificates executed
in respect of the Bonds and in respect of the installation, operation and use of
the Project Facilities, including the Tax Regulatory Agreement. The Company
acknowledges and agrees that there is no implied or express warranty by the
Issuer that the proceeds of the Bonds will be sufficient to pay all costs of the
acquisition, construction, equipping and installation of the Project Facilities.
Upon completion of the acquisition, construction, equipping and installation of
the Project Facilities, and in any event not more than 90 days thereafter, the
Company shall deliver the Completion Certificate to the Trustee.

 

Section 3.03. Use of Proceeds. The proceeds from the sale of the Bonds shall be
deposited in the Project Fund and used to finance or refinance the costs of the
acquisition, construction, equipping and installation of the Project Facilities.
Each disbursement request shall be on the form attached hereto as Exhibit B,
executed by an Authorized Company Representative. Subject to the provisions
below, disbursements from the Project Fund shall be made only to reimburse or
pay the Company, or any person designated by the Company, for the following:

 

(a)       Costs incurred directly or indirectly for or in connection with the
acquisition, construction, equipping and installation of the Project Facilities,
including costs incurred in respect of the Project Facilities for preliminary
planning and studies; architectural, legal, engineering, surveying, accounting,
consulting, supervisory and other services; labor, services and materials; and
recording of documents and title work;

 

(b)       Subject to the limitations set forth in the Code, financial, legal,
accounting, printing and engraving fees, charges and expenses, and all other
such fees, charges and expenses incurred in connection with the authorization,
sale, issuance and delivery of the Bonds; or

 



7

 

 

(c)       Any other costs, expenses, fees and charges properly chargeable to the
cost of the acquisition, construction, equipping or installation of the Project
Facilities and that comply with the Company’s representations and warranties in
Section 2.02 of this Agreement.

 

(d)       All moneys remaining in the Project Fund after the completion of the
acquisition, construction, equipping and installation of the Project Facilities
and after payment or provision for payment thereof and all other items provided
for in the preceding subsections (a) to (c), inclusive, of this Section, shall,
at the written direction of an Authorized Company Representative, be used in
accordance with Section 5.01(f) of the Indenture.

 

Section 3.04. Investment of Fund Moneys. At the written direction of the
Authorized Company Representative, any moneys held as part of the Project Fund,
the Bond Fund and the Rebate Fund shall be invested or reinvested by the Trustee
in Eligible Investments. The Issuer has no right to direct the investment of any
moneys held in such Funds and the Company covenants that it will not direct the
investment or reinvestment of any moneys held in such Funds, or use or direct
the use of the proceeds of the Bonds, in a manner or to such an extent that the
Bonds will constitute arbitrage bonds under Section 148 of the Code.

 

The Company shall provide the Issuer with a certificate of an appropriate
officer, employee or agent of or consultant to the Company for inclusion in the
transcript of proceedings for the Bonds, setting forth the reasonable
expectations of the Company on the date of delivery of and payment for the Bonds
regarding the amount and use of the proceeds of the Bonds and the facts,
estimates and circumstances on which those expectations are based.

 

The Company agrees that at no time shall any funds constituting gross proceeds
of the Bonds be used in any manner to cause or result in a prohibited payment
under applicable regulations pertaining to, or in any other fashion as would
constitute failure of compliance with, Section 148 of the Code.

 

If there is any amount required to be paid to the United States pursuant to
Section 148(f) of the Code or Section 5.03 of the Indenture, the Company shall
pay such amount to the Trustee for deposit to the Rebate Fund created under
Section 5.03 of the Indenture, who will, acting on behalf of the Company, submit
the payment to the United States.

 

Section 3.05. Purchase and Sale of Project Facilities. (a) In consideration of
the issuance and sale of the Bonds, the Company hereby, and by conveyance of
even date herewith, assigns, conveys and transfers to the Issuer all of its
right, title, and interest in and to the portion of the Project Facilities to
which the Company has title at the time of issuance of the Bonds. The Company
further hereby assigns, conveys and transfers to the Issuer all of its right,
title and interest in and to each discrete portion of the Project Facilities
(except for portions of the Project Facilities acquired from the Issuer) as such
portion is acquired, constructed and installed in accordance with this
Agreement, with the result that title to each such portion of the Project
Facilities automatically shall vest in the Issuer as the same is in the process
of being acquired, constructed and installed in accordance with this Agreement.
Such transfer shall be made subject to Permitted Encumbrances. Neither the
Issuer nor the City shall be responsible or liable in any manner for any claims,
losses, damages, penalties, costs, taxes, assessments, charges or fines with
respect to the acquisition, construction, installation, improvement, operation,
maintenance or ownership of the Project Facilities or any portion thereof
(including any environmental issues and matters) and the Company shall indemnify
the Issuer and pay all expenses applicable to or arising therefrom as provided
in Section 5.02.

 



8

 

 

(b) The Issuer does hereby, and by conveyance of even date herewith, sell and
convey to the Company and the Company does hereby purchase and reacquire from
the Issuer all of its right, title and interest in and to the portion of the
Project Facilities to which the Issuer acquires title as of the date of issuance
of the Bonds. The Issuer does further hereby sell and convey to the Company, and
the Company does hereby purchase and reacquire from the Issuer, all of its
right, title and interest in and to each discrete portion of the Project
Facilities as such portion is acquired, constructed and installed in accordance
with this Agreement. Upon completion of such acquisition, construction and
installation of each discrete portion of the Project Facilities in accordance
with this Agreement, all of the Issuer's right, title and interest of every
nature whatsoever in and to such portion of the Project Facilities automatically
shall vest irrevocably in the Company without the necessity of the execution of
any conveyance by the Issuer, and such transaction shall result in the automatic
sale and delivery of such portion of the Project Facilities by the Issuer to the
Company, and the vesting of title to such portion of the Project Facilities in
the Company, in consideration for the agreement of the Company to make, or cause
to be made, the Installment Payments and other payments and indemnities required
under this Agreement. Such transfer shall be made subject to Permitted
Encumbrances. Upon the transfer by the Issuer to the Company of the Project
Facilities, the Issuer shall have no further right, title or interest in or to
the Project Facilities. The Issuer shall execute and deliver to the Company such
deeds, assignments, bills of sale or other evidence of the transfer of its
interest in the Project Facilities to be transferred pursuant hereto as the
Company may from time to time reasonably request; all at the expense of the
Company, provided, however, that irrespective of any failure to deliver such
deeds, assignments, bills of sale or other evidence, the Project Facilities
shall be deemed transferred and vested as herein provided without any further
act required of the Company or the Issuer. The Company will pay all expenses
applicable to or arising from said transfer of title. The Company shall be
entitled to sole and exclusive possession of the Project Facilities from the
date of vesting of title thereto in the Company as herein provided. In
connection with all sales and conveyances by the Issuer to the Company of the
Project Facilities hereunder, the Company acknowledges that the Issuer makes no
warranty, either express or implied, nor offers any assurances that the Project
Facilities will be suitable for the Company’s purposes or needs.

 

(c) In the event that all of the principal of the Bonds shall be redeemed prior
to scheduled maturity or become due and payable pursuant to the provisions of
the Indenture, because of the acceleration of the scheduled maturity of such
Bonds for any reason, and such event should occur prior to the vesting of title
to the Project Facilities in the Company, the Issuer shall, upon redemption of
such Bonds or full payment by the Company of all Installment Payments due
because of such acceleration of maturity and at the expense of the Company,
deliver to the Company such documents as will be reasonably required to convey
to the Company of all of the Issuer's right, title and interest in and to the
Project Facilities or parts thereof which were acquired, constructed or improved
with funds from the proceeds from the sale and delivery of the Bonds so redeemed
or paid.

 



9

 

 

Section 3.06. Issuer’s Fees. The Company will pay the Issuer’s closing fee in
the amount of $50,000 and the Issuer’s counsel fee in the amount of $65,000,
including documented out-of-pocket disbursements and expenses related thereto,
on the date of issuance of the Bonds. The Company will also pay any other
administrative expenses incurred in connection with the financing or refinancing
of the acquisition, construction, equipping and installation of the Project
Facilities, and any such additional fees and expenses (including reasonable and
documented out-of-pocket attorney’s fees) incurred by the Issuer in connection
with inquiring into, or enforcing, the performance of the Company’s obligations
hereunder, within 30 days of receipt of a statement from the Issuer requesting
payment of such amount.

 

ARTICLE IV

PAYMENT PROVISIONS

 

Section 4.01. Installment Payments. As and for the purchase price of the Project
Facilities, on each date on which any payment of principal of or interest on the
Bonds shall become due (whether at maturity, or upon redemption or acceleration
or otherwise), the Company will pay or cause to be paid to the Trustee, for the
account of the Issuer and in immediately available funds, as an installment of
such purchase price, an amount which, together with other moneys held by the
Trustee under the Indenture and available therefor, will enable the Trustee to
make such payment of principal of or interest on the Bonds to the Bondholders in
full in a timely manner (“Installment Payments”).

 

In furtherance of the foregoing, so long as any Bonds are outstanding, the
Company will pay or cause to be paid all amounts required to prevent any
deficiency or default in any payment with respect to the Bonds, including any
deficiency caused by an act or failure to act by the Trustee, the Company, the
Issuer or any other Person.

 

The Issuer assigns all amounts payable under this Section by the Company to the
Trustee pursuant to the Indenture for the benefit of the Bondholders. The
Company assents to such assignment. Accordingly, the Company will pay directly
to the Trustee at its designated office all payments payable by the Company
pursuant to this Section.

 

Section 4.02. Additional Payments. The Company will also pay the following upon
demand after receipt of a bill therefor:

 

(a)       The reasonable and documented out-of-pocket fees and expenses,
including reasonable attorneys’ fees, of the Issuer incurred in connection with
this Agreement, the Indenture, the Tax Regulatory Agreement and the Bonds, and
the making of any amendment or supplement thereto, including, but not limited
to: (i) those described in Section 3.06 (which includes the fees and expenses
associated with the initial drafting, execution and delivery of this Agreement,
the Indenture, the Tax Regulatory Agreement and the Bonds), (ii) those described
in Section 7.04 and (iii) any other payments or indemnification required under
Section 5.02; and

 

(b)       The reasonable and documented out-of-pocket fees and expenses of the
Trustee under the Indenture, including reasonable attorneys’ fees, for any
services rendered by it under the Indenture, including those described in
Section 7.04 in connection with inquiring into or enforcing the performance of
the Company’s obligations hereunder, and any other payments or indemnification
required under Section 5.02, such fees, expenses and payments to be paid
directly to the Trustee for its own account as and when such fees and expenses
become due and payable.

 



10

 

 

The Company further agrees to pay all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorney’s fees and expenses) of the
Issuer and the Trustee incurred after the initial issuance of the Bonds in the
preparation of any responses, reproduction of any documentation or participation
in any inquiries, investigations or audits from any Person solely or primarily
in connection with the Bonds, including without limitation, the Internal Revenue
Service, the Securities Exchange Commission or other governmental agency.

 

Section 4.03. Deposit of Moneys in Bond Fund; Moneys for Purchase and
Redemption. The Company may at any time deposit moneys in the Bond Fund, without
premium or penalty, to be held by the Trustee for application to Installment
Payments not yet due and payable, and the Issuer agrees that the Trustee shall
accept such deposits when tendered by the Company. Such deposits shall be
credited against the Installment Payments, or any portion thereof, in the order
of their due dates. Such deposits shall not in any way alter or suspend the
obligations of the Company under this Agreement during the term hereof as
provided in Section 8.01.

 

In addition, the Company may deliver moneys to the Trustee for use for the
optional redemption of Bonds pursuant to Sections 6.01 and 6.02 and shall
deliver moneys to the Trustee for mandatory redemption of Bonds as required by
Section 4.02(c) of the Indenture.

 

Section 4.04. Obligations Unconditional. The obligations of the Company to make
payments required by Sections 4.01, 4.02 and 4.03 and to perform its other
agreements contained herein shall be absolute and unconditional, and the Company
shall make such payments without abatement, diminution or deduction regardless
of any cause or circumstance whatsoever, including, without limitation, damage,
destruction or condemnation of the Project Facilities (the risk of which shall
be borne exclusively by the Company).

 

Section 4.05. Assignment by Company. Rights granted to the Company under this
Agreement may be assigned in whole or in part by the Company without the
necessity of obtaining the consent of the Issuer or the Trustee, subject,
however, to each of the following conditions:

 

(a)       unless waived by the Issuer or the Trustee, the Company shall notify
the Issuer and the Trustee in writing of the identity of any assignee at least
30 days prior to the effective date of such assignment;

 

(b)       no assignment shall relieve the Company from primary liability
hereunder for its obligations hereunder, and the Company shall continue to
remain primarily liable for the payment of the Installment Payments and
Additional Payments and for performance and observance of the agreements on its
part herein provided to be performed and observed by it;

 



11

 

 

(c)       any assignment from the Company must retain for the Company such
rights and interests as will permit it to perform its obligations under this
Agreement;

 

(d)       the Company shall, within 30 days after execution thereof, furnish or
cause to be furnished to the Issuer and the Trustee a true and complete copy of
each such assignment; and

 

(e)       any assignment from the Company shall not materially impair
fulfillment of the purposes to be accomplished by operation of the Project
Facilities as a project, the financing of which is permitted under the Act.

 

Section 4.06. Assignment by Issuer. The Issuer will assign its rights under and
interest to this Agreement (except for the Unassigned Issuer’s Rights) to the
Trustee pursuant to the Indenture as security for the payment of the Bonds.
Otherwise, the Issuer will not sell, assign or otherwise dispose of its rights
under or interest in this Agreement nor create or permit to exist any lien,
encumbrance or security interest thereon.

 

Section 4.07. Limitation of Issuer’s Liability. The Bonds are special, limited
obligations of the Issuer and the Bond Service Charges thereon shall be paid
equally and ratably by the Issuer solely from the Pledged Receipts, including
the Installment Payments to be made by the Company under this Agreement. The
Bonds shall never constitute A CHARGE AGAINST THE GENERAL CREDIT OF THE ISSUER
OR an indebtedness of the City, the COUNTY OR THE State or any political
subdivision thereof within the meaning of any State constitutional or statutory
provision nor constitute or give rise to a pecuniary liability of the City, THE
COUNTY or the State or a charge against their general credit or taxing powers.
The Bonds shall not constitute or create any debt or liability of the City, the
County or the State or any other political subdivision thereof, or a loan of the
credit of the City, the County or the State or any other political subdivision.
The issuance of the Bonds shall not directly, indirectly or contingently
obligate the City, the County or the State or any political subdivision thereof
to levy or to pledge any form of taxation whatsoever therefor, or to make any
appropriation for the payment thereof. The Issuer has no taxing power.

 

ARTICLE V

ADDITIONAL AGREEMENTS AND COVENANTS

 

Section 5.01. Lease, Sale or Grant of Use by Company. Subject to the provisions
of Section 5.03, the Company may lease, sell or grant the right to occupy and
use the Project Facilities, in whole or in part, to others, provided that:

 

(a)       no such grant, sale or lease shall relieve the Company from its
obligations under this Agreement;

 

(b)       the Company shall retain such rights and interests as will permit it
to comply with its obligations under this Agreement;

 

(c)       no such grant, sale or lease shall impair the purposes of the Act; and

 



12

 

 

(d)       the Company shall receive an Opinion of Nationally Recognized Bond
Counsel to the effect that such grant, sale or lease does not have an adverse
effect upon the tax-exempt status of the interest on the Bonds.

 

Section 5.02. Indemnification of Issuer and Trustee. The Company will indemnify
and hold the Issuer and its members, directors, officers, elected officials,
employees, agents and representatives free and harmless from, and will indemnify
and hold the Trustee and its officers, employees and agents free and harmless
from, any loss, claim, damage, tax, penalty, liability, disbursement, litigation
expenses, attorneys’ fees and expenses or court costs arising out of, or in any
way relating to, the execution or performance of the Indenture, this Agreement,
the Bond Purchase Agreement or any other documents in connection therewith, or
any other cause and/or matter whatsoever pertaining to the Project Facilities
(including without limitation any loss, claim, damage, tax penalty, liability,
disbursement, litigation expenses, attorneys’ fees and expenses or court costs
asserted or arising under any federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating or relating to or imposing
liability or standards of conduct concerning any hazardous, toxic or dangerous
waste, substance or material), or the Bonds, including the issuance or sale of
the Bonds, or the failure to issue or sell the Bonds, actions taken under the
Bonds, the Indenture, this Agreement, the Bond Purchase Agreement or any other
documents in connection therewith or any other cause whatsoever pertaining to
the Project Facilities, except in any case as a result of the gross negligence
or willful misconduct of the Issuer or any Issuer indemnified party or as a
result of the negligence or willful misconduct of the Trustee or any Trustee
indemnified party.

 

The Company may, at its cost and in its name or in the name of the Issuer or the
Trustee, as the case may be, prosecute or take any other action involving third
persons which the Company deems necessary in order to ensure or protect the
Company’s rights under this Agreement; in such event, the Issuer or the Trustee,
as the case may be, will reasonably cooperate with the Company, but at the sole
expense of the Company.

 

In case any actions or proceedings are brought against the Issuer or the Trustee
in respect of which indemnity may be sought hereunder, the party seeking
indemnity shall promptly (but in any event within 15 days of receipt of service
by such party) give notice of that action or proceeding to the Company enclosing
copies of all papers served, and the Company, upon receipt of that notice, shall
have the obligation and the right to assume the defense of the action or
proceeding; provided, that failure of a party to give that notice shall not
relieve the Company from any of its obligations under this Section unless that
failure materially prejudices the defense of the action or proceeding by the
Company. Any such indemnified party shall have the right to employ separate
counsel in any such action or proceeding and participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party, unless: (i) the employment of such counsel has been
specifically authorized by the Company, or (ii) the parties to any such action
or proceeding include both the indemnified party and the Company and
representation of both the indemnified party and the Company would not be
appropriate due to actual or potential conflicts of interest, as determined in
good faith by the Company. The Company shall not be liable for any settlement of
any such action or proceeding effected without its written consent (which shall
not be unreasonably withheld or delayed), but if settled with the consent of the
Company, or if there be a final judgment for the plaintiff in any such action,
the Company agrees to indemnify and hold harmless any such indemnified party
from and against any loss or liability by reason of such settlement or judgment.

 



13

 

 

Notwithstanding anything contained herein to the contrary, the Company shall not
be obligated to indemnify or hold harmless the Issuer or its members, directors,
officers, elected officials, employees, agents and representatives for their
gross negligence or willful misconduct, nor shall the Company be obligated to
indemnify or hold harmless the Trustee or its officers, employees and agents for
their negligence or willful misconduct.

 

The foregoing indemnification of the Issuer is intended to be interpreted
broadly and shall include its members, directors, officers, elected officials,
employees, agents and representatives, shall be enforceable by the Issuer to the
full extent permitted by law, shall survive beyond the termination or discharge
of the Indenture or payment of the Bonds and the limitation on indemnification
described above with respect to the gross negligence or willful misconduct of
the Issuer or any Issuer indemnified party shall apply only in cases in which
any loss, claim, damage, tax, penalty, liability, disbursement, litigation
expense, attorneys’ fee or expenses or court cost of the Issuer or any such
Issuer indemnified party is adjudicated to have resulted from the gross
negligence or willful misconduct of the Issuer or such Issuer indemnified party.

 

The foregoing indemnification of the Trustee is intended to and shall include
its officers, employees and agents, shall be enforceable by the Trustee to the
full extent permitted by law, and shall survive beyond the termination or
discharge of the Indenture or payment of the Bonds.

 

Section 5.03. Company Not to Adversely Affect Exclusion from Gross Income of
Interest on Bonds. The Company hereby represents that it has taken and caused to
be taken, and covenants that it will take and cause to be taken, all actions
that may be required of it, alone or in conjunction with the Issuer, for the
interest on the Bonds to be and to remain excludable from gross income for
federal income tax purposes, and represents that it has not taken or permitted
to be taken on its behalf, and covenants that it will not take or permit to be
taken on its behalf, any action that would adversely affect such excludability
under the provisions of the Code.

 

The Company also covenants that it will restrict the investment and reinvestment
and the use of the proceeds of the Bonds in such manner and to such extent, if
any, as may be necessary so that the Bonds will not constitute arbitrage bonds
under Section 148 of the Code.

 

The Company hereby covenants that on or before the 90th day following the date
any of the Project Facilities are no longer being operated as qualifying exempt
facilities under the Code (unless such facilities have simply ceased to be
operated), or such later date as provided in the Indenture, the Company shall
cause a related amount of Bonds to be redeemed pursuant to the Extraordinary
Mandatory Redemption provision of the Bonds as provided in Section 4.02(c) of
the Indenture.

 

14

 



 

Section 5.04. Company to Maintain its Existence; Mergers or Consolidations. The
Company covenants that it will not merge or consolidate with any other legal
entity or sell or convey all or substantially all of its assets to any other
legal entity, except that the Company may merge or consolidate with, or sell or
convey all or substantially all of its assets to any other legal entity,
provided that (a) the Company shall be the continuing legal entity or the
successor legal entity (if other than the Company) shall be a legal entity
organized and existing under the laws of the United States of America or a state
thereof, qualified to do business in the State, and such legal entity shall
expressly assume the due and punctual payment of the Installment Payments and
the Additional Payments hereunder in order to ensure timely and proper payment
of the principal of and interest on all the Bonds, according to their tenor, and
the due and punctual performance and observance of all the covenants and
conditions of this Agreement to be performed by the Company (an “Assumption
Agreement”) and (b) the Company or such successor legal entity, as the case may
be, shall not, immediately after such merger or consolidation, or such sale or
conveyance, be in default in the performance of any such covenant or condition
and no event which with the lapse of time, the giving of notice or both would
constitute an Event of Default under Section 7.01 shall have occurred and be
continuing.

 

The Company shall, within 30 days after the execution of an Assumption
Agreement, furnish to the Issuer and the Trustee an executed copy of such
Assumption Agreement and appropriate documentation demonstrating that the
successor legal entity (if other than the Company) is organized and existing
under the laws of the United States of America or a state thereof and is
qualified to do business in the State.

 

In the case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor legal entity of the obligations under this Agreement
and on the Bonds in accordance with the foregoing, such successor legal entity
shall succeed to and be substituted for the Company, with the same effect as if
it had been named herein as a party hereto, and the Company shall thereupon be
relieved of any further obligations or liabilities hereunder and upon the Bonds
and the Company as the predecessor legal entity may thereupon or at any time
thereafter be dissolved, wound-up or liquidated.

 

Section 5.05. Reports and Audits. The Company shall as soon as practicable but
in no event later than six months after the end of each of its fiscal years,
file with the Trustee and the Issuer, audited financial statements of the
Company prepared as of the end of such fiscal year; provided that the Company
may satisfy this requirement by its filing of such information with the
Securities and Exchange Commission (www.sec.gov) and the Municipal Securities
Rulemaking Board (emma.msrb.org) in accordance with their respective filing
requirements. Notwithstanding the above provisions of this Section, the Company
shall provide a written copy of the Company’s most recent audited financial
statements to the Issuer upon the written request of the Issuer.

 

Section 5.06. Insurance. The Company shall maintain, or cause to be maintained,
insurance covering the Project Facilities against such risks and in such amounts
as is customarily carried by similar industries as the Company, and which
insurance may be, in whole or in part, self-insurance.

 



15

 

 

ARTICLE VI

OPTIONS; PREPAYMENT OF INSTALLMENT PAYMENTS

 

Section 6.01. Options to Terminate. The Company shall have, and is hereby
granted, an option to prepay the Installment Payments and terminate this
Agreement, upon satisfaction of the following conditions at any time prior to
full payment of the Bonds (or provision for payment thereof having been made in
accordance with the provisions of the Indenture): (a) in accordance with
Article IX of the Indenture, by paying to the Trustee an amount which, when
added to the amount on deposit in the funds established under the Indenture and
available therefor, will be sufficient to pay, retire and, pursuant to the
Indenture, redeem all the outstanding Bonds in accordance with the provisions of
the Indenture (including, without limiting the generality of the foregoing,
principal of and interest to maturity or the earliest applicable redemption
date, as the case may be, and expenses of redemption and the Trustee’s fees and
expenses due hereunder or under the Indenture), and, in case of redemption,
making arrangements satisfactory to the Trustee for the giving of the required
notice of redemption, (b) by giving the Issuer notice in writing of such
termination and (c) by making full payment of Additional Payments due under
Section 4.02; thereafter such termination shall forthwith become effective.

 

Any prepayment pursuant to this Section 6.01 shall either comply with the
provisions of Article IX of the Indenture or result in redemption of the Bonds
within 90 days of the date of prepayment. Nothing contained in this Section 6.01
shall prevent the payment of part of any of the Bonds pursuant to Article IV or
Section 9.02 of the Indenture.

 

Section 6.02. Optional and Extraordinary Optional Redemption; Option to Prepay
Installment Payments under Indenture. On or after October 1, 2029, the Company
has the option to prepay the Installment Payments, in whole or in part, and
thereby cause the redemption of the Bonds on the terms and conditions set forth
in Section 4.02(a) of the Indenture. The Company also shall have the option,
upon the occurrence of certain extraordinary circumstances described therein, to
prepay the Installment Payments in whole or in part upon the terms and
conditions set forth in Section 4.02(b) of the Indenture.

 

Section 6.03. Mandatory Prepayment of Installment Payments. The Company shall
have and hereby accepts the obligation to prepay Installment Payments with
respect to the Bonds to the extent Extraordinary Mandatory Redemption of the
Bonds is required pursuant to Section 4.02(c) of the Indenture.

 

Section 6.04. Actions by Issuer. At the request and direction of the Company or
the Trustee, the Issuer shall take all steps reasonably required of it under the
applicable provisions of the Indenture or the Bonds to effect the redemption of
all or a portion of the Bonds pursuant to this Article VI; provided that, in
such event, the Company shall reimburse the Issuer for its reasonable expenses,
including attorneys’ fees, incurred in complying with such request.

 

Section 6.05. Release of Indenture in Event of Prepayment of Installment
Payments. Upon the payment of all amounts due hereunder and under the Indenture
pursuant to any option or obligation to prepay the Installment Payments in full
as provided in this Agreement, the Issuer shall, upon receipt of the prepayment
by the Trustee, deliver to the Company, if necessary, a release from the Trustee
of the lien of the Indenture.

 



16

 

 

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

 

Section 7.01. Events of Default. Each of the following shall be an Event of
Default:

 

(a)       The Company shall fail to pay the amounts required to be paid under
Section 4.01 or 4.02 on the dates specified therein;

 

(b)       Failure by the Company to observe and perform any covenant, condition
or agreement on its part to be observed or performed under this Agreement, other
than as referred to in Section 7.01(a), (other than certain representations,
warranties and covenants regarding various matters relating to the tax status of
the interest on the Bonds) for a period of 60 days after written notice
specifying such failure and requesting that it be remedied shall have been given
to the Company by the Issuer or the Trustee, unless the Issuer and the Trustee
shall agree in writing to an extension of such time prior to its expiration;
provided, however, if the failure stated in the notice cannot be corrected
within the applicable period, it shall not constitute an Event of Default if
corrective action is instituted by the Company within the applicable period and
is being diligently pursued until the default is corrected;

 

(c)       The dissolution or liquidation of the Company or the voluntary
initiation by the Company of any proceeding under any federal or state law
relating to bankruptcy, insolvency, arrangement, reorganization, readjustment of
debt or any other form of debtor relief, or the initiation against the Company
of any such proceeding which shall remain undismissed for 60 days, or failure by
the Company to promptly have discharged any execution, garnishment or attachment
of such consequence as would materially impair the ability of the Company to
carry on its operations, or assignment by the Company for the benefit of
creditors, or the entry by the Company into an agreement of composition with
creditors or the failure generally by the Company to pay its debts as they
become due; or

 

(d)       The occurrence of an Event of Default as defined in the Indenture.

 

Any declaration of default under subparagraph (c) and the exercise of remedies
upon any such declaration will be subject to any applicable limitations of
federal bankruptcy law affecting or precluding that declaration or exercise
during the pendency of or immediately following any bankruptcy, liquidation or
reorganization proceedings.

 

Section 7.02. Remedies on Default. Whenever an Event of Default shall have
happened and be existing, any one or more of the following remedial steps may be
taken:

 

(a)       if acceleration of the principal amount of the Bonds has been declared
pursuant to Section 7.03 of the Indenture, the Issuer or the Trustee shall
declare all Installment Payments to be immediately due and payable, whereupon
the same shall become immediately due and payable; or

 

(b)       the Issuer or the Trustee may pursue all remedies now or hereafter
existing at law or in equity to collect all amounts then due and thereafter to
become due under this Agreement or to enforce the performance and observance of
any other obligation or agreement of the Company under those instruments.

 

Notwithstanding the foregoing, the Trustee shall not be obligated to take any
step that in its reasonable opinion will or might cause it to expend time or
money or otherwise incur liability unless and until a satisfactory indemnity
bond has been furnished to the Trustee at no cost or expense to it. Any amounts
collected pursuant to action taken under this Section (except for amounts
payable directly to the Issuer or the Trustee pursuant to Section 3.06, 4.02,
5.02 or 7.04) shall be paid into the Bond Fund and applied in accordance with
the provisions of the Indenture or, if the Outstanding Bonds have been paid and
discharged in accordance with the provisions of the Indenture, shall be paid as
provided in Section 9.01 of the Indenture for transfers of remaining amounts in
the Bond Fund.

 



17

 

 

The provisions of this Section are subject to the further limitation that the
rescission by the Trustee of its declaration that all of the Bonds are
immediately due and payable also shall constitute an annulment of any
corresponding declaration made pursuant to paragraph (a) of this Section and a
waiver and rescission of the consequences of that declaration and of the Event
of Default with respect to which that declaration has been made, provided that
no such waiver or rescission shall extend to or affect any subsequent or other
default or impair any right consequent thereon.

 

Section 7.03. No Remedy Exclusive. No remedy conferred upon or reserved to the
Issuer or the Trustee by this Agreement is intended to be exclusive of any other
available remedy or remedies, but each and every remedy shall be cumulative and
shall be in addition to every other remedy given under this Agreement, now or
hereafter existing at law, in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair that right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle the Issuer or the Trustee to exercise any remedy reserved to it
in this Article, it shall not be necessary to give any notice, other than any
notice required by law or for which express provision is made herein.

 

Section 7.04. Agreement to Pay Fees and Expenses. If an Event of Default should
occur and the Issuer or the Trustee should incur expenses, including attorneys’
fees, in connection with the enforcement of this Agreement or the collection of
sums due hereunder, the Company shall reimburse the Issuer and the Trustee, as
applicable, for the reasonable and documented out-of-pocket expenses so incurred
upon demand.

 

Section 7.05. No Waiver. No failure by the Issuer or the Trustee to insist upon
the performance by the Company of any provision hereof shall constitute a waiver
of their right to performance and no express waiver shall be deemed to apply to
any other existing or subsequent right to remedy the failure by the Company to
observe or comply with any provision hereof.

 

Section 7.06. Notice of Default. The Company shall notify a Responsible Officer
the Trustee immediately and in writing if it becomes aware of the occurrence of
any Event of Default hereunder or of any fact, condition or event which, with
the giving of notice or passage of time or both, would become an Event of
Default.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01. Term of Agreement. This Agreement shall be and remain in full
force and effect from the date of issuance of the Bonds until such time as all
of the Bonds shall have been fully paid (or provision made for such payment)
pursuant to the Indenture and all other sums payable by the Company under this
Agreement shall have been paid, except for obligations of the Company under
Sections 3.06, 4.02, 5.02 and 7.04, which shall survive any termination of this
Agreement.

 



18

 

 

Notwithstanding any termination of this Agreement, any payment of any or all of
the Bonds or any discharge of the Indenture, if Bonds are redeemed pursuant to
the mandatory redemption upon determination of taxability, the Company shall pay
all additional amounts required to be paid under Section 4.02 of the Indenture
at the time provided therein.

 

Section 8.02. Amounts Remaining in Funds. Any amounts in the Bond Fund remaining
unclaimed by the Holders of Bonds (whether at stated maturity, by redemption or
pursuant to any mandatory sinking fund requirements or otherwise), shall be
deemed to belong, and shall be paid, to the proper party pursuant to applicable
escheat laws. Further, any other amounts remaining in the Bond Fund, the Project
Fund and any other special fund for accounts created under this Agreement or the
Indenture after all of the outstanding Bonds shall be deemed to have been paid
and discharged under the provisions of the Indenture and all other amounts
required to be paid under this Agreement and the Indenture have been paid, shall
be paid to the Company to the extent that those moneys are in excess of the
amounts necessary to effect the payment and discharge of the outstanding Bonds.

 

Section 8.03. Notices. All notices, certificates, requests or other
communications hereunder shall be in writing and shall be deemed to be
sufficiently given at the applicable Notice Address as provided in Section 13.03
of the Indenture.

 

Section 8.04. Extent of Covenants of Issuer; No Personal Liability. All
covenants, obligations and agreements of the Issuer contained in this Agreement
or the Indenture shall be effective to the extent authorized and permitted by
applicable law. No such covenant, obligation or agreement shall be deemed to be
a covenant, obligation or agreement of any present or future member, trustee,
officer, agent or employee of the Issuer in other than his or her official
capacity, and no official executing the Bonds shall be liable personally on the
Bonds or be subject to any personal liability or accountability by reason of the
issuance thereof or by reason of the covenants, obligations or agreements of the
Issuer contained in this Agreement or in the Indenture.

 

Section 8.05. Binding Effect. This Agreement shall inure to the benefit of and
shall be binding in accordance with its terms upon the Issuer, the Company and
their respective permitted successors and assigns.

 

Section 8.06. Amendments and Supplements. Except as otherwise expressly provided
in this Agreement or the Indenture, subsequent to the issuance of the Bonds and
prior to all conditions provided for in the Indenture for release of the
Indenture having been met, this Agreement may not be effectively amended,
changed, modified, altered or terminated except in accordance with the
provisions of Article XI of the Indenture, as applicable.

 

Section 8.07. Execution Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be regarded as an original and all
of which shall constitute but one and the same instrument.

 



19

 

 

Section 8.08. Severability. If any provision of this Agreement, or any covenant,
obligation or agreement contained herein is determined by a court to be invalid
or unenforceable, that determination shall not affect any other provision,
covenant, obligation or agreement, each of which shall be construed and enforced
as if the invalid or unenforceable portion were not contained herein. That
invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision, covenant, obligation or agreement
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent permitted by law.

 

Section 8.09. Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State and for all purposes shall be governed by and
construed in accordance with the laws of the State.

 

Section 8.10. Further Assurances and Corrective Instruments. The Issuer and the
Company agree that they will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as may reasonably be required for the
further assurance, correction or performance of the expressed intention of this
Agreement.

 

Section 8.11. Issuer and Company Representatives. Whenever under the provisions
of this Agreement the approval of the Issuer or the Company is required or the
Issuer or the Company is required to take some action at the request of the
other, such approval or such request shall be given for the Issuer by a
Designated Officer and for the Company by an Authorized Company Representative.
The Trustee shall be authorized to act on any such approval or request.

 

Section 8.12. Immunity of Incorporators, Stockholders, Officers and Directors.
No recourse under or upon any obligation, covenant or agreement contained in
this Agreement or in any agreement supplemental hereto, or in the Bonds, or
because of any indebtedness evidenced thereby, shall be had against any
incorporator, or against any stockholder, member, officer or director, as such,
past, present or future, of the Company or of any predecessor or, subject to
Section 5.04, successor legal entity, either directly or through the Company or
any predecessor or successor legal entity, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of the Bonds by the Holders thereof and as part
of the consideration for the issuance of the Bonds.

 

Section 8.13. Section Headings. The table of contents and headings of the
various articles and sections of this Agreement are for convenience of reference
only and shall not modify, define or limit any of the terms or provisions
hereof. References to article and section numbers are references to articles and
sections in this Agreement unless otherwise indicated.

 

Section 8.14. Concerning the Trustee. The rights, privileges, protections,
indemnities and immunities of the Trustee under the Indenture are hereby
incorporated herein as if set forth herein in full and shall be extended to, and
shall be enforceable by, the Trustee hereunder.

 

[Remainder of Page Intentionally Left Blank.]

 



20

 

 

IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
duly executed in their respective names, all as of the date hereinbefore
written.

 

  THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF HOOVER (ALABAMA)           By:
/s/ Brian Ethridge     Brian Ethridge     Chairman of the Board of Directors

 

[SEAL]

 

ATTEST:

 

/s/ Foster Ware     Foster Ware   Secretary  

 

  UNITED STATES STEEL CORPORATION           By: /s/ Arne S. Jahn     Arne S.
Jahn     Treasurer & Chief Risk Officer

 

[Signature Page to Agreement of Sale]

 





 

 

EXHIBIT A

 

Project Facilities

 

The Project Facilities consist of certain solid waste disposal facilities
financed or refinanced with the proceeds of $275,000,000 Environmental
Improvement Revenue Bonds, Series 2019 (United States Steel Corporation Project)
issued by The Industrial Development Board of the City of Hoover (the “Issuer”),
including an electric arc furnace and other equipment and facilities, located
and to be located at the Fairfield Works Mill of United States Steel Corporation
(the “Company”) at 5700 Valley Road in unincorporated Jefferson County, Alabama
within 25 miles of the corporate limits of the City of Hoover, Alabama, all as
more fully described in the Tax Regulatory Agreement, dated as of the date of
delivery of the Bonds, between the Issuer and the Company.

 

A-1

 



 

EXHIBIT B

 

FORM OF DISBURSEMENT REQUEST

 

Statement No. ____ Requesting Disbursement of Funds from Project Fund

pursuant to Section 3.03 of Agreement of Sale between The Industrial Development

Board of the City of Hoover and United States Steel Corporation

 

Pursuant to Section 3.03 of the Agreement of Sale, dated as of October 1, 2019
(the “Agreement”), between The Industrial Development Board of the City of
Hoover (the “Issuer”) and United States Steel Corporation (the “Company”), the
undersigned Authorized Company Representative hereby requests and authorizes The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”) under
the Trust Indenture, dated as of October 1, 2019 (the “Indenture”), by and
between the Issuer and the Trustee, to pay to the Company or to the person(s)
listed on the Disbursement Schedule, if any, attached hereto out of the moneys
deposited in the Project Fund (as established pursuant to the Indenture) the
aggregate sum of $_____________, to reimburse the Company in full, or to pay
such person(s) as indicated in any Disbursement Schedule, for the advances,
payments and expenditures made by it in connection with the acquisition,
construction, equipping and installation of the Project Facilities. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.

 

In connection with the foregoing request and authorization, the undersigned
hereby certifies that:

 

(a)              Each item for which disbursement is requested hereunder is
properly payable out of the Project Fund in accordance with the terms and
conditions of the Agreement and none of those items has formed the basis for any
disbursement heretofore made from the Project Fund;

 

(b)              This statement and all exhibits hereto, including the
Disbursement Schedule, shall be conclusive evidence of the facts and statements
set forth herein and shall constitute full warrant, protection and authority to
the Trustee for its actions taken pursuant hereto; and

 

(c)              This statement constitutes the approval of the Company of each
disbursement hereby requested and authorized.

 

This _________ day of ________________, 20__.

 

 

     

Authorized Company Representative

 



B-1

 

 

Disbursement Schedule       Payee Amount Purpose

 



B-2

 

 

EXHIBIT C

 

FORM OF COMPLETION CERTIFICATE

 

Pursuant to Section 3.02 of the Agreement of Sale, dated as of October 1, 2019
(the “Agreement”), between The Industrial Development Board of the City of
Hoover (Alabama) (the “Issuer”) and United States Steel Corporation (the
“Company”), the undersigned hereby certifies to the Trustee (all capitalized
terms used and not otherwise defined herein having the meaning set forth in the
Agreement) the following:

 

(a)the acquisition, construction, equipping and installation of the Project
Facilities was substantially completed on or about ____________, 20__;

 

(b)all other facilities necessary in connection with the Project Facilities have
been acquired, constructed, equipped and installed;

 

(c)the total amount disbursed as of the date hereof from the Project Fund for
the purposes described in Section 3.03 of the Agreement is $_______________;

 

(d)$________________ shall be retained in the Project Fund for the payment of
costs of the Project Facilities not yet due or for liabilities which the Company
is contesting or which otherwise should be retained, because
                                                                                                    
[explain the reasons such amounts are being contested or should be retained];
and

 

(e)other than the amount referred to in (d) above, the remaining balance in the
Project Fund of $_____________________ shall be transferred or disbursed to
                                                                                                                                   for
                                                             [explain the
reasons such amounts are being transferred or disbursed and provide the Trustee
with an Opinion of Nationally Recognized Bond Counsel to the effect that such
transfer or disbursement will not cause the interest on the Bonds to be included
in the gross income of the Holders thereof for federal income tax purposes in
accordance with Section 5.01(f) of the Indenture].

 

This _________ day of ________________, 20__.

 

 

     

Authorized Company Representative

 

C-1



 